 AMERICAN OIL CO.29TheAmericanOilCompany, a TexasCorporationandOil, Chemical and AtomicWorkersInternationalUnion, Local No.9-449, AFL-CIO. Case 23-CA-2103.April 18, 1967DECISION AND ORDEROn September 22, 1966, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief and Respondentfiled cross-exceptions with a brief supporting itscross-exceptionsandansweringtheGeneralCounsel's exceptions.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds. that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions, cross-exceptions and briefs, and theentire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.description of the outside contracts, in addition to thoselisted in the charge."'The charge listed 18 alleged instances of workperformed by "outside" contractors, and further allegedthat "The Union has made repeated efforts to secureinformation on these contracts," particularly specifyingthat a request for information had been made by theUnion'sworkmen's committee to the Respondent onApril 1, 1965, which assertedly had been refused.Respondent's original motion to dismiss the complaintfor failure to state a cause of action was denied by TrialExaminer Lindner, and the Board thereafter deniedRespondent's request for permission to appeal speciallyfrom this ruling and from the denial in part ofRespondent'smotionforaBillofParticulars.Respondent's second motion to dismiss the complaint ongrounds previously stated in its original motion, and for theadditional reason that the General Counsel's Bill ofParticulars assertedly did not comply with the TrialExaminer's order, was denied at the hearing by me. SeeCurtiss-Wright Corporation v. N.L.R.B.,347 F.2d 61, 72-73(C.A. 3, 1965).This proceeding was heard by me at Texas City, Texas,on June 14, 15, and 16, 1966, upon the issues raised by thecomplaint of the General Counsel and the answer of theRespondent admitting some of the allegations of thecomplaint, but denying the commission of any unfair laborpractices. Upon denial of its motion to dismiss made at theconclusion of the General Counsel's case, the Respondentrested its case, without presentation of evidence.Upon the entire record; including my observation of thewitnesses, and after due consideration of the argumentsmade on the record by the parties, and the briefs filed bytheGeneralCounsel and Respondent, I make thefollowing:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: The complaint inthismatter, issued on February 21, 1966, upon chargesfiled on July 16, 1965, alleges that the Respondent violatedSection 8(a)(1) and (5) of the Act by refusing to furnish theCharging Party, herein called the Union, upon request,information relating to the terms and conditions ofRespondent's contracts with contractors whose employeeswere performing work normally and regularly performed,orcapableofbeingperformed,byRespondent'semployees in a collective-bargaining unit represented bythe Union.In accordance with an order of Trial Examiner Lindner,the General Counsel furnished Respondent with a Bill ofParticulars enumerating 64 "dates (or approximate dates)of the Union's requests for data together with a briefITrialExaminer Lindner ordered that the particulars be"furnished" to the Respondent on or before May 27, 1966 TheGeneral Counsel mailed the Bill of Particulars on May 26, butthey were not received by Respondent until May 31, 1966 IrejectedRespondent's argument, in a motion to dismiss, thatGeneralCounsel'sactiondidnotcomply with the TrialExaminer's Order Under Sec 102 113 of the Board's Rules andRespondent,a Texas corporation,is engaged at TexasCity, Texas,in the manufacture and sale of petroleumproducts, in the courseof which,during a recent annualperiod,Respondent sold and shipped in interstatecommerce from itsTexas Cityrefinery products of a valuein excessof $50,000. It is admitted and I find that theRespondent is engaged in commerce within the meaningof the Act.>II.LABOR ORGANIZATIONIt is admitted and I find that the Union is a labororganization within the meaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe IssuesThe General Counsel does not here attack the right ofthe Respondent to unilaterally subcontract work withoutRegulations, Series 8, as amended, service is complete upondeposit in the mails Further, no showing of prejudice because oflate delivery was made2 In accordance with the stipulation of the parties G C Exh1(Y), submitted since the close of the hearing, is received inevidence164 NLRB No. 7 30DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining with the Union over these matters in advance.He does contend that the Respondent, by allegedlyrefusing to supply certain data with respect to suchcontracts to the Union, has prevented the Union fromfulfilling its statutory obligation to the employees itrepresents, and, in particular, has prevented the Unionfrom policing the "ContractWork" provision of thecollective-bargaining contract between the Respondentand the Union, thereby violating the Act. Specifically, theGeneral Counsel urges that the information requested wasnecessary in order that the Union be able to intelligentlydetermine whether to file grievances initially under thecontract, and thereafter to determine whether to presssuch grievances to arbitration.3Further, the General Counsel argues that the statutoryobligation of the Union to represent employees"includesthe duty to remedy unfair labor practices, as well as topolice a collective bargaining contract," and therefore, theUnion is entitled to the information sought, in order tddetermine whether charges should be filed in the futurewith the Board, where it may find that Respondent'ssubcontracting of work violates the principles laid down bythe Board governing such matters.Respondent's position, in essence, is, first, that there isno substantial evidence that the Respondent refused tofurnishtheUnion "relevant" information properlyrequested; secondly, that since there is no contention thatRespondent had any obligation to bargain with the Unionconcerning the subcontracting of work, there can be noduty to give information concerning those matters, so that"What is really asserted is a floating right of continuousdiscovery,notforthepurposeofbargainingoradministering the collective agreement, but rather for thepurposeoffindingandprosecutingunfairlaborpractices";and lastly, that the parties have fullynegotiated concerning subcontracting of work and spelledout their obligations in the collective agreement, andtherefore "the Board must, in light of the national laborpolicyembodied in Section 203(d) of the LaborManagementRelationsAct in favor of voluntaryarbitration, defer to the arbitration process agreed upon bythe parties for interpreting their agreement."SECTION8-CONTRACT WORKIt is the intention of the Company to provide full andregular employment for its employeesat all times. Inaccordance with thatintention,the Company willmake every reasonable effort to use its availableworking force and equipment in order to avoid havingits normal work performed outside.The agreementalsocontainsacomprehensivegrievance and arbitration procedure, set forth in articleXVI, which provides, in pertinent part (sections 2 and 3 .ofarticle XVI) that, ". . . should any difference arise betweenthe Company and any employee or group of employeescovered by the Agreement as tothemeaning andapplication of the Agreement, or should a grievance arise. the procedure for settlement shall be as follows:" Thenfollows a multistep procedure, providing at the first levelfor presentation of the grievance to the foreman, or theforemananddepartmenthead jointly,withtherequirement that where the grievance is presented inwriting, the answer must be made in writing within 5 days.Thereafter, if no settlement has been reached at the firstlevel, either the aggrieved employee or the workmen'scommittee of the Union may submit the grievance inwriting to the plantmanager.Grievances submitted to the plant manager areconsidered at meetings of workmen's committee andmanagementof Respondent held regularly on the first andthirdThursdays of the month. The plantmanager isrequired to render a written decision on such grievanceswithin 5 days after such joint meeting.Any grievance involving the interpretation orapplication of the agreement, which is not satisfactorilysettled by the decision of the plantmanager,may be takentoarbitrationby either the Union or the aggrievedemployees.Respondent also refersin itsbrief to certain otherprovisions of the agreement, which are not necessary forthe decision of the issues involved.The Genesis of the IssuesThe Collective-BargainingAgreementThe current collective-bargainingcontract between theRespondent and the Union, which became effective July 1,1964, continues in effect through December 31, 1966.4Amongits terms, the provision most directly involved inthis proceeding is section 8 of article IV, whichstates:SThe Regional Director originally refused to issue complaint inthismatterbecause investigationhad shown that thesubcontracting involved had not "resulted in a significantdetriment to bargaining unit employees since there has beenneither layoffs nor a reduction in the amount of their regular orovertime hours", and further that all such subcontracting hadresulted in grievances,and in one case an arbitratorhad held"that the Employer's subcontract is privileged under the terms ofthe contract " Upon appeal, the General Counsel agreed thatthere was insufficient basis for alleging that the Respondent hadviolated the Act by unilaterally subcontracting out work, in theabsence of a showing of detriment to the employees, but deemedtheRespondent "to have breached its duty to bargain bywithholding from the Union requested information concerning theAlthough the language of the charge and the findings ofthe Regional Director referred to in footnote 3 indicate thattheremay be considerable background for the presentdispute, the General Counsel presented no evidence onthematter. It is assumed that the parties have hadcollective-bargainingrelationships for a considerableperiod of time from the complexity and sophistication ofthe current agreement, as well as the fact that one of theterms and conditions of these subcontracts which the Unionrequired in connection with its duty to process grievances underits contract ""The pleadings establish that at all times material to thisproceeding the Union has been the exclusive representative forthe purposes of collective bargaining,within the meaning of Sec9(a) of theAct, of thefollowing employees, who constitute anappropriate unit within the meaning ofSec 9(b) of the Act Allemployees engaged in the operation and maintenance of theRespondent'sTexas City, Texas,refinery,excepting clerical,office, technical or research,plant protection employees, andsupervisors as defined in the ActIso find Thecollective-bargaining agreement between the Respondent and the Unioncovers this bargaining unit AMERICAN OIL CO.31witnesses testified to having been a shop steward for 16years. It is further assumed that the Respondent has hadsome past practice of subcontracting work which has beenthe subject of negotiation between the parties from thefact that the matter is treated in the agreement.5 Otherthan this, the record contains no evidence thatRespondent was engaged in subcontracting out work orthat there had been any refusal by Respondent to provideinformation as to the processing of grievances prior toapproximately the first of April 1965.Billie Jones, Jr., an employee, who was chairman of theworkmen's committee during 1965, was asked whether, asarepresentativeofthecommittee,hehad anyconversationswith the management of Respondentconcerning the subcontracting of work, "prior to June 16,1965" (the date of the first "subcontracting" grievanceplaced in evidence), and, in answer, referred to only oneconversation with Kirchhoff in March or April 1965. Thepertinent part of that testimony of Jones is as follows:I told Mr. Kirchhoff that we would like to know thecontractors that was coming into the plant that wassubcontracting, we wanted to see the contract, wewanted to know the condition of these employeescoming into the plant to perform the work that weconsidered our normal work. This was at one meeting.And Mr. Kirchhoff informed me that he would give mean answer at a later day.Itwas approximately two meetings later-itmay have been the next meeting, but I think it wastwo meetings later they came back and told us theywere denying us the right to see contracts of thesesubcontractors that was coming in the plant.6As will be discussed further hereinafter, there is noevidence that the Union thereafter brought this subject upagainata jointworkmen's committee-managementmeeting, although at least 86 grievances were thereafterfiled involving subcontracting, a substantial number ofwhich were taken up by the Union and Respondent at jointworkmen's committee and management conferences.The Processing of Grievances Concerning Subcontractingat the Foreman LevelThe General Counsel introduced 86 grievances intoevidence submitted by an employee or employees in thebargaining unit, complaining, in one form or another, thatthe Respondent had given out work to a contractor whichshould have been performed by unit personnel. Theearliest grievance is dated June 16, 1965, and the latest,April 19, 1966. Fifty-nine of these grievances are dated in1965.Thesenumbers,however,bearnonecessaryrelationship to the amount of subcontracting involved,since in some cases more than one grievance refers to thesame piece of work or project, or a number of grievancesmay refer to repeated instances of the same kind of work.Thus, there are 3 grievances, filed by differentdepartments, concerning the repair of one truck, and thereareat least 18 grievances, bearing different dates,complainingof18differentoccasionsonwhichRespondent is alleged to have had valves reconditioned byan outside contractor-possibly the same contractor ineach case.For the most part, the written grievances, though brief,are detailed and specific as to the work complained of, andthe dates or time at which it was performed. With respectto many of these grievances, it appears that the union shopsteward, or the complaining employee, did not requestinformation from the Respondent at the foreman level,although in some such cases information or assistancemay have been requested with respect to other or relatedgrievances.In some cases the only request made was for permissionto investigate the complaint, which request appears tohave been frequently granted by the foreman.On one occasion shown by the record in whichpermission to investigate the grievance personally wasdenied,Shop Steward Gutierres testified that thesupervisor gave him the information upon which heproceeded to file a written grievance. In the words ofGutierres, the supervisor told him, "that they contractedwith the Nunez Construction Company to move thewhirley crane from the T-head at No. 1 dock and replace itwith the large berth crane .... And he also stated that thereason they used the Nunez Construction Company wasbecause they thought it would be faster, since we wouldhave to take the cherry picker7 from our refinery downthere and a truck to do this work, and our people were tiedup on other work.""In another case, as previously noted, three grievanceswere submitted to Respondent from three differentS In his brief, General Counsel attempts to establish thisbackground by asserting that since the chairman of the Union'sworkmen'scommittee"guessed" that therewere 150subcontracting cases awaiting arbitration at the end of 1965, andsince General Counsel placed in evidence only 59 grievances filedin 1965, therefore, "the problem of contracting out obviously has arelevanthistorypredating June 16 [1965]" In addition,GeneralCounselreliesupon the alleged instances ofsubcontracting of work set forth in the charge, but not proved atthe hearing I have given no weight to these contentions, in theabsence of an offer of more probative evidence, or someexplanation for the failure to produce it6 In his opening statement, the General Counsel asserted thatJones' request was for "all contracting in the past, all contractingnow, all contracting in the future." However, as noted above, noevidence was adduced with respect to any subcontracting past orcurrent at the time of the request Moreover, the thrust of GeneralCounsel's arguments are to the effect that Respondent violatedtheAct by failing to supply the requested information in thefuture, so that the Union could "intelligently determine whetherto file a grievance initially and thereafter whether to press such agrievance to arbitration," thus preventing the Union "frompolicing the `Contract Work' provision," and precluding it "fromevaluating grievances filed by its stewards . . " On the basis ofthis record it is found that the request was for future subcontractsand the Respondent's refusal was to supply copies of these in thefuture7"Cherry picker"is a slangexpression for a particular type ofcraneSee "Webster's Third New International Dictionary"(Unabridged, 1961).8Gutierres' written grievance with respect to this instance,which is illustrative of the grievances filed generally with respectto the subcontracting issue, is as followsOn Tuesday, November 9, 1965, about 2:00 P.M NunezConstruction hooked onto and moved the Whirlette Cranefrom No. 1 dock, and replaced same with the Barge BerthCrane, using their crane to make the switch They finishedthe job at 6.30 P.M This work has historically beenperformed by plant forcesWe contend this is in violation ofthe interpretation and application of the current workingagreement, and further that it should have been performedby the Rigging Division personnel, and that we each becompensated 7-1/2 hoursat timeand one-half our rate of payfor this violation 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartments, dated thesameday, concerning the repair ofa truck. Two of these, set forth in General Counsel'sExhibits 36 and 49, complained of the installation of a rearbumper on the truck by an outside contractor. The other,General Counsel's Exhibit 69, complained of bodyworkand repairs which allegedly should have been done byplant forces.Shop Steward Morse testified that he filed an oralgrievance with his foreman with respect to the installationof the bumper, and received an answer from the foreman'ssuperior, as stated by Morse, that "he was denying the oralgrievance and explained it was part and parcel of acomplete overhaul job which included quite a bit of work. Ican'titemize itall.But it included the bumper, and Ibelievepaintingand there was quite a bit of mechanicalwork done on the truck. I can't verify how much work. Ididn't have a list .... I asked him the price of the bumperjob and he told me it was ten dollars." Morse made nofurther requests for information and proceeded to file awritten grievance, General Counsel's Exhibit 49.Although no testimony was offered with respect to theprocessing at the foreman's level of the grievancescontained in General Counsel's Exhibits 36 and 69, a copyof the foreman's written answer to the grievance set forthinGeneralCounsel'sExhibit36,referring to theinstallationof the bumper, was received in evidence,which reads, in pertinent part:The Work complained of was properly contractedsinceit ispart of a major overhaul on the gasoline-diesel oil truck.Furthermore, the personnel of the Welding Divisionwere fully and regularly employed during the periodthat major overhaul was being completed.Therewas no contract violation.Therefore yourgrievance is denied.As previously noted, a considerable number of thegrievances in this matter allege that Respondent hadcontracted out the reconditioning of valves instead ofhaving plant forces do this work. It appears that thesegrievances arose from observation by the shop stewardsand employees that valves were being unloaded at theplantfrom trucks bearing the name of "Elliott ValveCompany." These valves bore tags or were otherwiseidentifiedasreconditioned.ShopStewardDavidSchoeffler testified that he counted the valves as theywere being unloaded and inspected the tags identifyingthe valves as "reconditioned."Schoeffler and employee Henry Welch, who is also ashop steward, spoke to the assistant superintendent of themechanical department, Paul Stewart, about this. Sincethe versions of the two men concerning this conversationdo not exactly coincide, only so much of their testimony atis consistent with the following findings is credited.After Schoeffler and Welch told Stewart that they werethere to find out the reason the Respondent was9The same answer was later given Welch by the machine shopforeman in answer to his question as to why the Respondent wascontracting out this workIUThus, Welch testified that, after Stewart stated that he didnot believe he had any information on how many valves weregoing out of the plant and coming back in,"I said, `Well,now, ifyou are selling this stuff as scrap iron,you are bound to beweighing it' ..And he said they were And I said, `Where is itcontracting out the repair of these valves, Stewart statedthat the valves were not being contracted out, but werebeing sold to Elliott as scrap iron.9 He further said thatElliott was well equipped to repair the valves and could dothe work fast. Implicit in the testimony, and confirmed byother evidence, is that part of the arrangement betweenthe Respondent and Elliott also involved the purchase ofreconditioned valves from Elliott. Schoeffler and Welchexpressed their disbelief that valves were being sold asscrap iron, and asked Stewart to advise them of thenumber of valves "going out of the plant and coming backin." Stewart said either that he was unable to or would nottell them. It would further appear from Welch's testimonythat the men placed considerable emphasis on beingadvised as to the details of the sales to Elliott, that is, thevalves "going out of the plant"' 0-possibly because theyfelt able to ascertain the valves received at the plant fromElliott from their own observations.Since the General Counsel did not offer any of thewrittenresponsesmade by the foremen to thesegrievances, it is impossible to have a fully rounded view ofthe processing of the grievances at this first level. In thisinstance, however,Welch did acknowledge, on cross-examination,that he had received from the foreman ananswer to one of these grievances stating that "Purchase[of] reconditioned valves instead of new valves is not aviolation of the contract, therefore your grievance isdenied."Welch further affirmed that he had heard-mostprobablyataworkmen's committeemeeting-thatRespondent's position was that it was selling valves toElliott at scrap prices and the valves thereupon becameElliott'sproperty; that the Respondent also purchasedreconditioned valves from Elliott "at predeterminedprices."Shop Steward Jack Hoogterp filed five writtengrievancesconcerningwork done on Respondent'spropertyby other than plant employees. Prior tosubmitting these grievances, Hoogterp asked a number offoremen or department supervisors questions concerningthe date these activities started, how many people were'being used on the job, and what these people were doing.He was given the approximate date and was informed thatexact information was not available, since the matter wasbeing handled by the engineering department. Hoogterpwas further advised, in his words, that "this did not comeunder my craft work," and that the number of men beingused on the job was up to the contractor. He was, however,given permission to check on the job, and it appears thaton at least one occasion he was accompanied on such aninspection tour by the foreman.Shop Steward Ray Gist, being aware, according to thewritten grievance he filed, that 96 gauges had beenreturned to Respondent's warehouse on July 10, afterbeing repaired by an outside contractor, asked his foremanwhy this had been done, Gist testified that the foreman,replied, "that was the way Mr. Nelson and Mr. Pierce.wanted it." Nothing more appears.weighed, on their scales 9' And he said no, at Schwartz or whoeverit is, Justover here, that deals in scrap iron .and 1 said, `Well,they are bound to have some record on it ' And hesaid, `Well,now, they may be sending the weights to the warehouseAndso I said, `You can probably get it from them ' He said, `Well, weare goingto do verylittle or nobookkeeping on this ' And so Isaid, when we got ready to leave, I said, `Are we going to get thisinformationor not 'And he said, `No ". AMERICAN OIL CO.33This material well illustrates, and largely exhausts, theevidence submitted with respect to the processing of thesubcontracting grievances at the foreman level.Two other matters involving testimony by shopstewards, however, require comment at this point. TheGeneral Counsel argues, upon a showing That a number ofshop stewards were aware of Respondent's refusal tohonor Jones' request for copies of all subcontracts, thattheshop stewardswere restrained from seekinginformation from foremen, feeling it to be futile.['However, it is difficult to perceive how the failure of shopstewards to investigate grievances at the foreman level, ifthat occurred, could be excused by the refusal of theRespondent some months before to produce documents,which would normally be inapplicable to the processing ofthese grievances at the first step, in any event. Indeed, therecord as a whole does not demonstrate any particularhindrance to the proper investigation of grievances by theshop stewards, considering the level on which they wereoperating, the complexity of the problem, and the verysmall likelihood that this sort of grievance could be settledat this level. Although the record shows an unevenresponse to queries for information-probably due to theparticular shop steward and foreman, as well as theparticular problem involved-it is far from leaving aconviction of frustration of the shop stewards in the p. perperformance of their functions. The numbers and detail ofwritten grievances submitted, in addition to the evidenceset forth, are strong evidence to the contrary.Lastly, there are a number of instances of conclusionarytestimony by shop stewards to the effect that they receivednoinformationfromRespondentconcerningsubcontracting grievances. I believe that this testimony isentitled to little or no weight. In a case of this character,the value of the information received (or not received) canbe judged best in respect to the specific requests forinformation, or lack thereof.Discussions of Grievances at the Joint Workmen'sCommittee Management LevelAt least 59 grievances alleging improper subcontractingout of work were filed from June 16, 1965, to the end ofthat year.Most, if not all, of these grievances werediscussed at the regular joint meetings of the Workmen'sCommittee and management under the collective-bargaining agreement. However, there is no evidence thatthe Union at any time, with the exception of one occasionin December 1965, asked to be supplied with any recordspertaining to a specific grievance under discussion in ajoint workmen's committee-management meeting.Billie Jones' testimony establishes that in December1965, during one such joint meeting, the parties discussedthe grievances previously noted involving the installationof a bumper on one of Respondent's trucks by an outsiderepairman. When Jones disputed Respondent's claim thatthe cost of repairing the bumper was $10, and asked to seethe records, he was told that he could not see them.Other than this, Jones' testimony was to the effect thatnoother requestsweremade of Respondent forinformation. His further conclusionary testimony that hereceived no information with respect to these matters hasbeen considered in this light. Indeed, his testimony that hereceived no information from Respondent, taken in itsbroadest sense, is not credited. In the absence of evidenceof a general refusal to cooperate on Respondent's part, it ishighly unlikely that the Union obtained no informationfrom the discussion of a large number of grievances of thissort. The fact that some information was obtained is borneout by the testimony of Shop Steward Dearinger, whostated that while he was unable to find out from hisforeman the reason that certain work had been contractedout, he was informed of the Respondent's reasons at one ofthe joint meetings of the workmen's committee. ShopSteward Welch, as previously noted, also indicated that, atone of these meetings, he was advised of Respondent'sposition with respect to obtaining valves from Elliott ValveCompany.No evidence was submitted with respect to discussion atthis level of the grievances filed in 1966. It was, however,stipulated that of the grievances received in evidence, agreatmany are awaiting arbitration, or are "tied to"grievances that are awaiting arbitration.ConclusionsIt is now well established that a labor organizationobligated to represent employees in a bargaining unit withrespect to the terms and conditions of their employment isentitled, upon appropriate request, to such informationfrom the employer as may be reasonably necessary to theproper execution of that obligation. And the right to suchinformationexistsaswellas for the purposes ofadministering a collective-bargaining agreement after ithas been negotiated, as for the purposes of negotiating theagreement in the first instance. As the Board has stated,"The employer's duty, in either instance, is predicatedupon the need of the union for such information in order toprovide intelligent representation of the employees." SeeF.W. Woolworth Co.,109 NLRB 196, 197, enfd. 352 U.S.938 (1956).While the limits of this right to information, and thecorrelative duty to supply it, have not as yet been fullydefined, and although some variation appears in thedescription of the criteria to be applied, all of the casesconsidering this issue, either in their facts or theirrationale, indicate, as the Board stated inWoolworth,thatthe right to the information arises out of a "need" for itshown by the circumstances of the particular situation.While it is often stated that the information sought must be"relevant," more than abstract relevance is required. Thefact that the information will be merely "helpful" is notenough. SeePuerto Rico Telephone Company v. N.L.R.B.,359 F.2d 983, 986 (C.A. 1, 1966);General Aniline and FilmCorporation,124 NLRB 1217, 1219.Where the information sought covers the terms andconditionsof employment of employees within thebargaining unit, thus involving "the core of the employer-employee relationship," no specific showing of relevanceor necessity is normally required; but where the request isfor information with respect to matters occurring outsidethe unit, the employer's obligation to comply is raised onlywhere the union involved, "by reference to thecircumstancesof the case, as an initial matter,demonstrate[s] more precisely the relevance of the date itdesires." SeeCurtiss-Wright Corp. v. N.L.R.B., 347F.2d61, enfg. 145 NLRB 152." In two instances, the General Counsel obtained testimonyfrom shop stewards that such was their mental condition In oneinstance the testimony was stricken on motion of RespondentThe remaining testimony, of an unexpressed mental condition notsubstantiated by objective circumstances, is not entitled to andhas not been given any probative weight 34DECISIONS OF NATIONALInCurtiss-Wright Corp.,145 NLRB 152,156-157, wherethe information sought concerned work being performedby employees outside the bargaining unit, as is thesituation in the present matter, Trial Examiner Reelsummarized the applicable principles, in a decisionadopted by the Board, as follows (footnote and citationsomitted):The Union is charged with the statutory duty ofrepresenting the employees in the bargaining unit. Inthe exercise of that duty, it has a right to informationas to wage rates, job descriptions, and similar matterswhich is relevant, or reasonably necessary, in thedischarge of its bargaining obligation. In my view, itsright to such data turns, in the final analysis, not onwhether the employee to whom the data refers is inthe unit, but on whether the data itself is relevant orrelatedtotheUnion'sroleasbargainingrepresentative. This is not to say, however, that theemployee's inclusion or exclusion from the unit isirrelevant in determining whether the data is relevant.Stated simply, I believe that there is a presumption ofrelevance when the data covers employees within theunit, and that no such presumption exists when theemployee is outside the unit.InInternational Telephone & Telegraph Corporation(ITT Federal Laboratories),159 NLRB 1757, a recent case,also involving the right of a bargaining representative toinformation about employeesoutsidethe bargaining unit,the Board, referring to Trial Examiner Reel's discussion,part of which is quoted above, stated that: "The Union'sright to such data ... turns not on whether the employeesto whom the data refers are in a unit, but on whether thedata itself isnecessary and relevantto the Union's role asbargaining representative." [Emphasis supplied.] Cf.Goodyear Aerospace Corporation,157 NLRB 496.Among the several cases which have involved the rightof a bargaining representative to extraunit information andthe correlative duty of the employer to supply it, thepresentmatter is particularly notable in its lack of arelevant context giving rise to the request for informationand by which its necessity can be judged.At the beginning of the hearing the General Counseladvised that, quite apart from any other matter, heconsidered that the allegations of the complaint stood orfellon Jones' request for, and Respondent's refusal tosupply information in March or April 1965. This instancethen forms not only the beginning, but a crucial part of ourinquiry.At the outset, it may be noted that the actual refusal ofRespondent was quite narrow: a refusal to make availablein the future all copies of subcontracts entered into whichinvolved unit work, or, it may be inferred, which might doso.While the General Counsel at one point in his argumentdescribed the Union's request as a desire "to know who iscoming in that gate," the Respondent's reply, in literalterms, was merely a refusal to promise to supply the Unionwith copies of documents, in the future, containing theterms of Respondent's relationships with subcontractors,when and if they occurred.It is further clear that the request for information here,as inCurtiss-Wright Corp., supra,concerned work thatmight be performed by nonunit employees and possibly12The point, however, was clearly in the mind of the court inCurtiss-Wright Corp. v. N.L.R.B., supra,as evidenced by thecourt's statement that (347 F.2d at 69), "Although it may beargued that information which would shed light on whether theLABOR RELATIONS BOARDaffecting the unit. Here, however, we are left solely tospeculation as to the circumstances giving rise to therequest,aswellastotheUnion'sneed for thesubcontracts, as such.Itmay be suspected, although there is no probativesupport in the record for so finding, that the request wasrooted in previous difficulty with the Respondent oversubcontracting. The Union so claimed in its charge in thismatter, but, as has been previously noted, the GeneralCounsel concedes that as to those prior instances ofsubcontracting set forth in the charge no violation of theAct occurred. In addition, and, more important, there is noevidence in this record that the Respondent hadpreviously ever refused to submit to the Union relevantand necessary information concerning subcontractingwhen requested.On the basis of this record, therefore, it appears that theGeneral Counsel here seeks a ruling that, as a matter oflaw,per se,on the basis of the contract language alone, theUnion is entitled to copies of all subcontracts involving, orwhich might involve, unit work without reference to thecircumstances involved, or indication of a particular needfor such documents in respect to a particular dispute.N9 decision of the Board or the courts, so far as I amaware, supports such a position. 12 Indeed, the cases citedabove lead to the quite contrary conclusion that it must beshownby the attendant circumstances that theinformation sought was "necessary and relevant" to theUnion's statutory functions before the employer's refusalto supply the information sought becomes unlawful. SeealsoN.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149, 153-154(1956).InAcme Industrial Company,150NLRB 1463,enforcement denied 351 F.2d 258, cert. granted 383 U.S.905, upon which the General Counsel relies, the Boardheld merely that with respect to grievances already filed,protesting the removal of machinery and subcontracting ofwork, the specific information sought "was necessary inorder to enable the Union to evaluate the grievances filedand to determine whether those grievances weremeritorious, and whether to press for arbitration."InAcme,the requests were not only specific andpertinent, but were clearly founded on actions of theemployer which provided a basis for the informationsought. The lack of such specificity or the failure to showgood cause for information sought, has been held not toraise an obligation on the employer's part to supply theinformation requested. SeeCurtiss-Wright Corp., supraat156-157.On the basis of this record, therefore, and for thereasons stated, it must be held that Jones' request inMarch or April, alone, did not,per se,raise an obligation tofurnishtheinformationrequested,and that theRespondent's limited refusal at that time did not violatethe Act.At the most, Jones' request was for a commitment tofuture action with respect to a proper subject of collectivebargaining. However, since the request, as such, involvedmodificationoftheexistingcollective-bargainingagreement, prior to the date set for reopening of its terms,Respondent had no obligation to agree. See Section 8(d) ofthe Act. Thereafter, so far as this record shows, no furtherintegrity of a bargaining unit, itself, was being eroded by anemployer is presumptively relevant, we need not reach thatquestion for, as the Trial Examiner found, the Union hassuccessfully demonstrated the relevance of the data requested." AMERICAN OIL CO.35effort was made to negotiate the issue. Indeed, there is nosubstantialevidence in this record that the Unionthereafter requested that copies of subcontracts betweenRespondent and other employers alleged to be doing unitwork be made available to it.There is further no merit to the argument of GeneralCounsel that the Respondent is obligated to furnish theUnion with copies of such subcontracts in order that theUnion may determine for itself whether the Respondentmay, in the future, violate the Act by not informing theUnion of such subcontracts and bargaining with the Unionconcerning them, in advance.Conceding the duty of the Union to protect the rights oftheemployeesunder the Act,13 such a duty isencompassedwithin,and is not separate from itsobligation to represent the employees in the bargainingunit generally, and stands on no higher or different planethan that general duty. Indeed, since it is conceded thatRespondents s subcontracting in the past has not violatedthe Act, there is no reason to anticipate that it will do so inthe future, or that it would effectuate the policies of theAct to give the Union here special means of spying on theRespondent's future activities in that regard.14Further, as was indicated by the General Counsel at thehearing, the evidence in support of the complaint is notmuch advanced by the testimony of the shop stewards inrespect to their processing of the grievances in this matter.In his brief, General Counsel argues that the failure of theshop stewards to make "formal requests for information,"was occasioned by knowledge of Jones' previousunsuccessful attempt to obtain information, and thefutility of their own experiences in processing grievancesat the foreman level.However, this record, as previously discussed, wouldhardly justify a finding that Respondent's limited refusalof Jones' request, standing alone, made subsequentapproaches to Respondent for relevant information futile.Nor, for reasons previously stated, does it appear thatRespondent dealt in bad faith with the shop stewards, orthat the shop stewards were improperly hindered in theperformance of their functions in representing theemployees or administering the bargaining agreement, orfiling adequate grievances.In any event, as a practical matter, it would beunrealistic to expect grievances of such complexity to besettled at the foreman level. However, one would expectsuch grievances to be discussed at the joint workmen'scommittee-management level,whereameaningfulexchange of information and position is possible. However,with the exception of two, possibly three, isolatedinstances, the record is void as to the discussions whichtook place at those meetings. Indeed, the record does noteven show the Respondent's written replies to thegrievances filed.It is incredible that no information was sought by theUnionwithrespect to these grievances, or thatRespondent stated no position with respect to them, atthese meetings, but, with few exceptions, the record doesnot show otherwise. In these circumstances, I amcompelled to infer either that the Union sought noinformation,and therefore raised no obligation onRespondent's part, or that the information sought wasgenerallysupplied.Ifindsupport for this latterobservation from the fact that in one case in which theUnion requested information during one of these meetingsthatRespondent refused to supply, evidence of theinstance was proffered.In that instance, Jones' testimony establishes that when,in December 1965, the question of the cost of installing abumper on Respondent's truck by an outside repairmanbecame a matter of dispute between the Union and theRespondent, the Union was refused access to recordsrelating to Respondent's contention that this part of therepair work cost $10. In this instance the request forinformation was clearly relevant, its disclosure might wellhave assisted in disposing of two grievances, and thefailure to disclose the information was, technically, aviolation of Section 8(a)(1) and (5) of the Act. However, onthis record, I cannot find that this instance standing alone,in the course of processing 86 grievances, would justify theissuance of a remedial order. Not only is the evidencesparse and unsatisfactory with respect to the discussion ofthismatter, but it is also clear that the "bumper"grievances were but a minor part of the overall repair of atruckwhich was the subject of a larger grievance,apparently now noted for arbitration. There is no evidencethat the Union requested, or that Respondent refused toprovide relevant information as to the larger grievance. Inthe special circumstances of this case, I find that it wouldnot effectuate the policies of the Act to issue a remedialorder in this matter.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand the Union is a labor organization within the meaning ofthe Act2.Respondent has engaged in no unfair labor practiceswarranting the issuance of a remedial order.RECOMMENDED ORDERIt is recommended that the complaint be dismissed inits entirety.11ButseeInternational Telephone & Telegraph Corporation,supra, particularly the Board's reservations with respect to thematters set forth in In 4 therein14 1 do not wish, however, to be understood as agreeing withRespondent's argument that the Union should be refusedinformation on the ground that this would amount to anunwarranted right of "discovery " The argument begs the issue Ifthe information sought is shown to have a legitimate relevance tothe Union's statutory function of representing the employees indealing with the employer,itshould not be refused on the groundthat the employer may be disadvantaged by disclosure of the factsbecause the employees' representativeis therebyinformed SeeNLRB v Yawman & Erbe Manufacturing Co, 182 F 2d 947,949(C A 2, 1951),MetropolitanLife Insurance Company,150 NLRB1478,1485-86298-668 0-69-4